DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/05/2022 in which all pending claims were amended to recite a method of treating or preventing hypertension in an individual was non-responsive and was not entered.  Claims 1, 3-5, 30-33 as filed on 01/05/2022 were not readable on the previously elected invention because the claims were directed to a method of treating or preventing hypertension in an individual comprising administering a composition comprising one or more probiotic bacterial strains and one or more lipid modifying active agents (Invention II) whereas the previously examined claims were directed to a composition comprising one or more probiotic bacterial strains and one or more lipid modifying active agents (Invention I).  Claims 1, 3-5, 30-33 as filed on 01/05/2022 were directed to an invention that was independent or distinct from the invention originally presented in the previous claims 1-6, 10 and 30-33 for which applicants have received an action on the merits, and the invention I was constructively elected by original presentation for prosecution on the merits. See MPEP § 821.03.
The amendment and remarks filed on 06/27/2022 are acknowledged and have been fully considered.  Claims 1, 3-5, 10, 30 and 32 are currently pending.  Claims 1, 3-5 and 10 are amended.  Claims 2, 6, 31 and 33 are cancelled. Claims 7-9, 11-29 and 34-36 were previously cancelled.  Claims 15-29, 34 and 35 were previously cancelled.  
The objections/rejections of claims 2, 6, 31 and 33 are moot in light of the cancellation of the claims in the amendment filed on 06/27/2022.
The objections to claims 1 and 3 for reciting convoluted phrases are withdrawn in light of the amendment filed on 06/27/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This rejection below is maintained and modified as necessitated by the amendment filed 06/27/2022.
Claims 1, 3-5, 10, 30 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to each of the claims as a whole, the claimed invention in the instant claims is directed to a judicial exception (a ‘product of nature’) without significantly more.  The rationale for this determination is explained below.  
A three part inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101 for process claims that involve laws of nature.  See Subject Matter Eligibility Guidance (http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0).  This inquiry comprises answering: 1) Is the claimed invention directed to one of the four statutory patent-eligible subject matter categories: process, machine, manufacture, or composition of matter? 2) Does the claim recite or involve one or more judicial exceptions? Judicial exceptions include abstract ideas, laws of nature/natural principles, natural phenomena, and natural products. 3) Does the claim as a whole recite something significantly different than the judicial exception(s)? The claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.
In the instant case, under the broadest reasonable interpretation, applicant's invention is directed to a composition comprising a Lactobacillus probiotic bacterial strain and one or more lipid modifying active ingredients selected from the group consisting of statins, stanols, sterols, monacolin K, fatty acids, niacin, potassium, beta-glucans, pectin, glucomannan, psyllium, and chitosan, and the composition is in the form of a capsule or powder.
With respect to eligibility of the instant claims as interpreted above, the claims are directed to a composition of matter (Step 1: Yes). 
Based on the specification, under the broadest reasonable interpretation of the claimed composition, the composition comprises naturally occurring Lactobacillus probiotic bacterial strains and a naturally occurring lipid modifying active ingredient that is niacin, potassium, fatty acids, pectin, beta-glucans or psyllium, and the composition is in the form of a capsule or powder.  The instant specification does not disclose the source of the probiotic bacterial strains, but probiotic bacteria belonging to Lactobacillus plantarum (occurs in cabbage), Lactobacillus acidophilus (occurs in humans), Lactobacillus rhamnosus (occurs in humans), Lactobacillus fermentum (occurs in dairy, humans) etc., occur in nature (see O’Hara et al., WO 2015/067948, Table 1 on page 10).  Niacin is a water-soluble vitamin found naturally in foods such as legumes, bananas (see pg. 1 para. 1, pg. 2 Food Sources of Niacin, The Nutrition Source, Webpage, 2022). Potassium is a mineral found naturally in foods such as bananas, potatoes (see pg. 1 para. 1, pg. 4 Food Sources of Potassium, The Nutrition Source, Webpage, 2022). Pectin is found naturally in cells walls of plants (see first para Introduction on page 10 of Srivastava et al., Indian Journal of Natural Products and Resources, Vol. 2(1), 2011). Omega-3-Fatty acids are found naturally in fish, flax seeds, walnuts (see pg. 1 para. 1 of Omega-3 Fatty Acids, The Nutrition Source, Webpage, 2022). Beta-glucans is a dietary fiber found naturally in oat and barley bran (see col. 2 para. 1 on page 1 of Khoury et al., Journal of Nutrition and Metabolism, 2012). Psyllium occurs naturally as the seed husk of Plantago ovata, a medicinal plant (see abstract of Khaliq et al., Acta Universitatis Cibiniensis, Vol. LXVII, 2015). The instantly claimed invention recites “product of nature” judicial exceptions, probiotic Lactobacillus bacteria and lipid modifying agents niacin, potassium, fatty acids, pectin, beta-glucans or psyllium.  
Since the claims are directed to a nature-based product produced by combining multiple components, probiotic bacteria and a lipid modifying agent, the markedly different characteristics analysis is applied to the resultant nature-based combination.  Applicants do not disclose any evidence in the specification that combining a probiotic bacteria with a lipid modifying agent recited in claim 1 results in markedly different characteristics of the bacteria or the lipid modifying agent. Applicants do not disclose any evidence in the specification if powderizing or encapsulating the probiotic bacterial strain with a lipid modifying active ingredient, including niacin, potassium, fatty acids, pectin, beta-glucans or psyllium, results in a structural change or a markedly different characteristic of the bacteria. The individual components, probiotic bacteria and a lipid modifying agent, are merely claimed together in a composition as a mixture and the specification does not disclose any evidence that structure/function of the individual components is changed due to the mixing.  The specification does not disclose whether there is any interaction between the components that does not occur in nature due to the mixing.  Encapsulation is merely placing the probiotic and the natural active ingredient in a gel case, which is a container, but does not change the structure or add any markedly different characteristic to the bacteria and the natural active ingredient.  Accordingly, claiming the components (probiotic bacteria and any lipid modifying active ingredient) together in a composition and wherein the composition is in the form of a capsule or powder, does not integrate the recited judicial exceptions into a practical application and the claim is therefore directed to the judicial exception (Step 2A: Yes).
The additional elements recited in claim 3-5 (the claims recite the species/genus of the bacterial strains – but all of these bacteria are found in nature, see O’Hara et al., WO 2015/067948, Table 1 on page 10), in claim 10 (the additional ingredient in the composition – inulin and FOS are a naturally occurring prebiotic), in claim 30 (the composition is encapsulated), in claim 32 (the composition further comprises vitamins, minerals, antioxidants etc., - cabbage naturally comprises vitamins, minerals (see Cabbage page 1 2nd last para) and antioxidants (see Cabbage page 2 second para))) are all limitations that are recited at a high level of generality and do not integrate the recited judicial exceptions into a practical application and the claims are therefore directed to the judicial exception (Step 2A: Yes). 
The claims are then analyzed as a whole to determine whether any additional element or combination of elements is sufficient to ensure that the claims amount to significantly more than the exceptions. Thus the claims as a whole do not amount to significantly more than each "product of nature" by itself (Step 2B: No).
The claims do not qualify as eligible subject matter.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Applicants argued that instant claim 1 has been amended to recite the composition is in the form of a capsule, tablet or powder. Applicants argued these limitations sufficiently integrate the claimed judicial exceptions (see page 5 of remarks filed 06/27/2022). Applicants also argued that the non-final office action dated April 30, 2021 at page 8 indicated that if the composition is in the form of a capsule, tablet or powder, the claimed composition would be eligible under 35 U.S.C. 101 (see para. 1 on page 6 of remarks filed 06/27/2022).
These arguments are not persuasive, because in the Non-Final office action dated 10/08/2021 at pages 5-8 (and the rejections above) discuss why the limitations “if the composition is in the form of a capsule or a powder” do not sufficiently integrate the judicial exceptions into a practical application. To reiterate, under the broadest reasonable interpretation of the claimed composition, the composition comprises naturally occurring Lactobacillus probiotic bacterial strains and a naturally occurring lipid modifying active ingredient that is niacin, potassium, fatty acids, pectin, beta-glucans or psyllium, and the composition is in the form of a capsule or powder.  The instant specification does not disclose the source of the probiotic bacterial strains, but probiotic bacteria belonging to Lactobacillus plantarum (occurs in cabbage), Lactobacillus acidophilus (occurs in humans), Lactobacillus rhamnosus (occurs in humans), Lactobacillus fermentum (occurs in dairy, humans) etc., occur in nature (see O’Hara et al., WO 2015/067948, Table 1 on page 10).  Niacin is a water-soluble vitamin found naturally in foods such as legumes, bananas (see pg. 1 para. 1, pg. 2 Food Sources of Niacin, The Nutrition Source, Webpage, 2022). Potassium is a mineral found naturally in foods such as bananas, potatoes (see pg. 1 para. 1, pg. 4 Food Sources of Potassium, The Nutrition Source, Webpage, 2022). Pectin is found naturally in cells walls of plants (see first para Introduction on page 10 of Srivastava et al., Indian Journal of Natural Products and Resources, Vol. 2(1), 2011). Omega-3-Fatty acids are found naturally in fish, flax seeds, walnuts (see pg. 1 para. 1 of Omega-3 Fatty Acids, The Nutrition Source, Webpage, 2022). Beta-glucans is a dietary fiber found naturally in oat and barley bran (see col. 2 para. 1 on page 1 of Khoury et al., Journal of Nutrition and Metabolism, 2012). Psyllium occurs naturally as the seed husk of Plantago ovata, a medicinal plant (see abstract of Khaliq et al., Acta Universitatis Cibiniensis, Vol. LXVII, 2015). The instantly claimed invention recites “product of nature” judicial exceptions, probiotic Lactobacillus bacteria and lipid modifying agents niacin, potassium, fatty acids, pectin, beta-glucans or psyllium. Applicants have not disclosed any evidence of or identified the markedly different characteristics that would result from encapsulating or forming a capsule, or forming a powder of the naturally occurring bacteria and naturally occurring lipid modifying agent.  As discussed above, encapsulation is merely placing the probiotic and the natural active ingredient in a gel case, which is a container, but does not change the structure or add any markedly different characteristic to the bacteria and the natural ingredient. The claims when analyzed as a whole do not amount to significantly more than each "product of nature" by itself. The claims do not qualify as eligible subject matter under 35 U.S.C. §101.
It is noted that claim 1 also recites the composition is in the form of a tablet and this limitation sufficiently integrates the judicial exceptions into a practical application. It is suggested to amend claim 1 as below to obviate the rejections of the claims under 35 U.S.C. 101.
Claim 1. A composition for use in the management, treatment, or prevention of hypertension in an individual comprising one or more Lactobacillus probiotic bacterial strains and one or more lipid modifying active ingredients selected from the group consisting of statins, stanols, sterols, monacolin K, fatty acids, niacin, potassium, beta-glucans, pectin, glucomannan, psyllium, and chitosan, 
wherein the composition is in the form of a tablet.
   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejections below are maintained and modified as necessitated by the amendment 6/27/2022.
Claims 1, 3-5, 30 and 32 are rejected under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 102(a)(2)  as being anticipated by O’Hara (WO 2015/067948, Pub. May 14, 2015; Of Record).
Regarding claims 1 and 3-5, O’Hara teaches compositions comprising a strain or strains of Lactobacilli and a cholesterol modifying agent (reads on a lipid modifying active ingredient) (see claim 1 on page 30). O’Hara teaches the bacterial strain to be Lactobacillus plantarum 2830 (ECGC 13110402) (see claim 4). This is the same bacterial species with the same accession number as recited in instant claim 5. O’Hara teaches its compositions are encapsulated (see claim 10 on page 31 – reads on in the form of a capsule). O’Hara teaches its compositions can be in a powder (see page 5 line 11). O’Hara teaches its compositions further comprises one or more of vitamins, minerals, antioxidants, phytochemicals (see claim 13 on page 31). O’Hara teaches the vitamins can include niacin or B3 (see line 16 on page 4). O’Hara teaches the minerals can include potassium (see line 19 on page 4). A reference that clearly names the claimed species anticipates the claim no matter how many other species are named. See MPEP §2131.02 II. O’Hara does not specifically teach niacin and potassium are lipid modifying active ingredients, however that is an inherent functional property of niacin and potassium.
The limitations “for use in the management, treatment or prevention of hypertension in an individual”, pertain to the intended use of the composition and these limitations do not limit the structure of the claimed composition. See MPEP 2111.02 II. Further, since O’Hara teaches the same bacterial strain with the same accession number (Lactobacillus plantarum 2830, accession number ECGC 13110402) and its composition also comprises a cholesterol (a lipid) modifying agent, it is expected that the compositions of O’Hara can also be used for the same purpose as recited in claim 1. Further, O’Hara also teaches its compositions can be used to modify the adsorption of cholesterol in an individual and for treatment of high cholesterol, heart disease (see page 2 lines 16-23).  O’Hara teaches Lactobacillus plantarum 2830 reduces cholesterol (see Table 5 on page 20, Table 6 on page 21).  O’Hara also teaches probiotics can be useful for reducing blood pressure (see page 1 – lines 12-14), therefore, its probiotic composition can also be used for treatment of hypertension.
Regarding claim 30, O’Hara teaches its compositions are encapsulated (see claim 10 on page 31).
Regarding claim 32, O’Hara teaches its compositions further comprises one or more of vitamins, minerals, antioxidants, phytochemicals (see claim 13 on page 31).
O’Hara anticipates claims 1, 3-5, 30 and 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (WO 2015/067948, Pub. May 14, 2015) as applied to claims 1, 3-5, 30 and 32 above and as evidenced by Niitynen (Galacto-oligosaccharides and bowel function, Scandinavian Journal of Food and Nutrition, 51 (2): 62-66, 2007; Of Record).
Regarding claim 10, O’Hara teaches Fructo-oligosaccharides (FOS, inulin and oligofructose) and galactooligosaccharides have been demonstrated to fulfil the criteria for prebiotic classification in human intervention studies (see page 2 lines 4-6). O’Hara teaches experiments to use β-galactosidases in microorganisms so as to produce a novel GOS. O’Hara teaches the β-galactosidases would digest lactose to generate an oligosaccharide version of the lactose.  The oligosaccharide version of lactose is galactooligosaccharides (GOS), for evidence see Niittynen (page 62 col. 2 first para). O’Hara teaches performing experiments to test a range of probiotic Lactobacilli for their capacity to generate GOS and encapsulating the lactobacilli with the GOS (see page 9, Figure 1A,2A). O’Hara teaches L. plantarum appeared to be a suitable candidate for producing a specific prebiotic GOS which can affect cholesterol (Fig. 3,4) and teaches incorporating the GOS with the probiotic bacteria to form a symbiotic that would create a highly selective environment for the probiotic (see pg. 13 lines 3-13).
It would have been obvious to one of ordinary skill in the art to modify the methods of O’Hara and to perform experiments with Lactobacillus plantarum ECGC 1130402 to find a GOS that is tailored specifically for Lactobacillus plantarum ECGC 1130402 and to incorporate the GOS with the bacteria to form a synbiotic as taught by O’Hara. One of ordinary skill in the art would be motivated to do so because O’Hara teaches such a symbiotic formula which is tailored to a specific health benefit such as cholesterol modifying activity can be generated (see page 13 lines 7-13).
The teachings of O’Hara renders claim 10 obvious.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.  Applicants argue that claim 1 has been amended to recite the composition comprises one or more lipid modifying active ingredients selected from the group consisting of statins, stanols, sterols, monacolin K, fatty acids, niacin, potassium, beta-glucans, pectin, glucomannan, psyllium, and chitosan. Applicants argue that O’Hara does not teach a composition that includes both a Lactobacillus probiotic bacterial strain and one or more of the recited lipid modifying active ingredients. Applicants also argue that O’Hara teaches its compositions are for the use in the management of cholesterol levels and does not teach the use of its compositions for the management, treatment or prevention of hypertension or blood pressure. Applicants argue that therefore O’Hara does not anticipate instant claim 1 and dependent claims 3-5, 30 and 33 (see arguments section V on pages 6-7 of remarks filed 06/27/2022). Applicants argue O’Hara also does not render obvious the instant claims and the 103 rejection of claim 10 as being unpatentable over O’Hara must be withdrawn (see section VI on pages 7-8 of remarks filed 06/27/2022).
These arguments are not persuasive because O’Hara does teach bacterial compositions comprising Lactobacillus plantarum 2830 (ECGC 13110402) (see claim 4). This is the same bacterial species with the same accession number as recited in instant claim 5. O’Hara teaches its compositions can be in a powder (see page 5 line 11). O’Hara further teaches the vitamins can include niacin or B3 (see line 16 on page 4). O’Hara further teaches the minerals can include potassium (see line 19 on page 4). O’Hara does not specifically teach niacin and potassium are lipid modifying active ingredients, however that is an inherent functional property of niacin and potassium. Therefore, O’Hara does teach a composition comprising a Lactobacillus probiotic bacterial strain and niacin or potassium, and the composition is in the form of a powder. The composition taught by O’Hara meets all the structural limitations as the instantly recited composition.  
Regarding the argument that O’Hara does not teach the use of its composition for the management, treatment or prevention of hypertension in an individual, it is noted the instant claims are directed to a composition and not a method of use of the composition. The limitations “for use in the management, treatment or prevention of hypertension in an individual” are the intended use of the composition and these limitations do not limit the structure of the claimed composition.  See MPEP 2111.02 II.  O’Hara teaches the same bacterial strain with the same accession number (Lactobacillus plantarum 2830, accession number ECGC 13110402) and its composition also comprises a lipid modifying active agent (niacin or potassium) and the composition is in the form of a powder. It is expected that the compositions of O’Hara can also be used for the same purpose as recited in claim 1.  Further, O’Hara also teaches its compositions can be used to modify the adsorption of cholesterol in an individual and for treatment of high cholesterol, heart disease (see page 2 lines 16-23). O’Hara teaches Lactobacillus plantarum 2830 reduces cholesterol (see Table 5 on page 20, Table 6 on page 21).  O’Hara also teaches probiotics can be useful for reducing blood pressure (see page 1 – lines 12-14), therefore, its probiotic composition can also be used for treatment of hypertension.
The rejections of claims 1, 3-5, 30 and 32 under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 102(a)(2)  as being anticipated by O’Hara and rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over O’Hara as evidenced by Niitynen are maintained.
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657